Citation Nr: 1236673	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  05-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include lung cancer and asbestosis, to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The February 2005 rating decision denied service connection for asbestosis.

In June 2005, the Veteran testified before a Decision Review Officer during a hearing at the RO.  A transcript of that hearing is of record.

In an April 2007 decision, the Board denied the Veteran's claim for entitlement to service connection for asbestosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2012 memorandum decision, the Court vacated the Board's decision denying service connection for asbestosis and remanded the matter for further proceedings consistent with its decision.  

In light of the Court's decision, the findings found therein, and following an extensive review of the evidentiary record, a remand is necessary with respect to the appeal.  Thus, the issue is REMANDED to the RO.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In written arguments on appeal the Veteran's representative has essentially raised the issue of entitlement to service connection for pulmonary disability other than asbestosis, to include lung cancer.  The matter of entitlement to service connection for pulmonary disability other than asbestosis has not been developed or adjudicated by the RO.  The Board finds that the issue is inextricably intertwined with the issue on appeal, and must be adjudicated by the RO prior to appellate consideration by the Board.

Review of the claims file reflects that remand is also required as several pertinent documents are not currently associated with the claims file.

The Board initially notes that a discussion of the evidentiary history of this case, in large part, is included in its April 2007 decision.  

The February 2012 memorandum decision shows that the Court, on February 8, 2011, ordered that a "'a medical statement, written on VA letterhead by a VA physician'" could reasonably be expected to be part of the record before the Secretary and the Board, and that it should be included in the record before the Court.  The Court cited the case of Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam order).  This February 2011 Court order is not in the Veteran's claims file.  

The Court thereafter quoted the following language from a "newly" included VA medical statement, dated December 4, 2006:

To Whom it May Concern:

[The Veteran] has been my clinic patient for two years.  He has a history of asbestos exposure in the military and evidence of restrictive lung disease on his pulmonary function tests.  He had a high resolution CT [(Computed Tomography)] scan that showed scarring in his lingula.  In my opinion, it is as least as likely as not that his lung disease is related to his military exposure.  Please contact me if you have any further questions.  

See page two of memorandum decision.  

Comprehensive review of the Veteran's two-volume paper file, as well as those records currently shown to be associated with his "Virtual VA" electronic file, shows that this cited December 4, 2006, letter, written by VA physician, Dr. A.P., is not included therein.  The memorandum decision also noted that this December 2006 VA medical evidence had not been provided to the Board prior to its 2007 decision; the Court determined that the claim was therefore to be remanded to allow the Board the opportunity to review the 2006 VA medical statement.  See page three of memorandum decision.  

The Board here also observes that an August 2012 letter supplied to the Board via facsimile in August 2012 from the Veteran's attorney shows that he cited to a letter dated April 16, 2012, from a physician, Dr. K.B.  See page two of attorney letter.  It is not clear as to whether this physician is a VA or private physician.  Nevertheless, the letter from Dr. K.B. was noted to include the following language:

Most recently in October of 2011, [the Veteran] was diagnosed with adenocarcinoma of the lung and underwent surgical resection.  The stage is IA.  We continue to monitor for recurrence with chest imaging and will do so for 5 years when the risk of recurrence is highest.  Occupational asbestos exposure is an established risk factor for the development of lung cancer.  Asbestos exposure is associated with a relative risk of lung cancer of 3.5 to 6 times, even when controlling for or in the absence of cigarette smoking.  In [the Veteran's] case, the reported occupational asbestos exposure may have increased his risk for and contributed to the development of lung cancer.

See page two of memorandum decision.  

The April 16, 2012, letter from Dr. K.B. is also noted not to be available for review; i.e., it is not located in either the Veteran's paper or "Virtual VA" file.  

While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.

To adhere to the instructions set out as part of the Court's February 2012 memorandum decision, as well as to afford the Veteran all due process considerations. the aforementioned documents must be obtained prior to the Board's review of the claim on appeal.  

The Board observes that, in addition to the two previously specifically-cited pieces of evidence which are not now available to the Board for review, the Board also observes that a VA Form 21-4138, dated in October 2007, is of record.  This form shows that a waiver of RO consideration was submitted concerning additional evidence and records submitted by the Veteran in the course of his being afforded a Travel Board hearing by a Veterans Law Judge.  The record does not reflect that a Travel Board hearing was conducted on that date, and it is not clear to the Board at this juncture what precise issue or issues the waiver of RO consideration was addressing.  What is clear, however, is that records associated with this Veteran seem to be located in places, other than his VA paper file or his "Virtual VA" file.  In other words, the Board finds the record is incomplete and that evidence crucial to the appeal is not included in the available record.  Appropriate action must be taken to locate the missing records and to associate them with the Veteran's VA claims file prior to appellate consideration.  

Additionally, following review of the evidence of record, the Board finds that a VA examination to determine the nature and etiology of all pulmonary disabilities present since the claim would be useful in adjudicating the claim.

The Board also parenthetically observes that the Veteran is not shown to have submitted a waiver of initial consideration of the above-cited missing evidence.  In Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the Agency of Original Jurisdiction for initial consideration, unless having an appropriate waiver from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include the December 4, 2006 VA Ann Arbor Healthcare System letter written by VA physician, Dr. A.P., the April 16, 2012 letter written by Dr. K.B, and the evidence associated with, as referenced in, the October 2007 VA Form 21-4138.  In attempting to locate the aforementioned documents, a search for any dummy files or temporary files related to the Veteran at all potential VA locations should be undertaken.  All efforts to obtain outstanding pertinent records should be documented in the claims file.

If the RO is unable to obtain any of the above-described documents, the Veteran and his attorney should be notified and requested to provide any copies in their possession.  The letter should describe with specificity the documents that are missing/needed.

2.  Thereafter, schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of all pulmonary disabilities diagnosed since service.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that any pulmonary disability diagnosed since service, whether or not resolved, to include lung cancer, asbestosis, or any other currently demonstrated pulmonary disability, is etiologically related to service, to include any exposure to asbestos or other incident of service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After ensuring that the development requested above is complete, the RO should adjudicate the claim of entitlement to service connection for a pulmonary disability, however diagnosed (to include lung cancer and asbestosis), to include as a residual of asbestos exposure or other incident of service.  If not granted, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

